Downer, J.
Was the motion for a nonsuit rightly overruled ? If the letter of Darrow to Harlow conveyed the idea that O’Connor would, for a part of the personal property on the farm, and the farm, give only $35 per acre, then the nonsuit ought to have been granted; for Harlow had a right to act upon the letter, and if the terms of the proposed purchase therein set out were different from what he had authorized, then he could sell to another his farm without incurring any liability to Darrow. We are of opinion that the words in the letter, “He will buy some things, and want some things put in the trade,” did, taken in connection with what in the letter precedes them, convey the idea that some property other than the farm was to be included in the sale thereof at $35 per acre; and therefore we think a nonsuit should have been granted.
By the Court. — The judgment is reversed, and a venire denovo awarded.